398 F.2d 826
Nellie WOODS, widow of John R. Woods, Deceased, Appellant,v.Cletus B. HANLEY, as State Compensation Commissioner, SidneyJ. Kwass, as Chairman, George W. Stokes and Richard E.Davis, as members of the West Virginia Workmen'sCompensation Appeal Board, and Boone County CoalCorporation, a corporation, Appellees.
No. 12031.
United States Court of Appeals Fourth Circuit.
Argued June 19, 1968.Decided June 21, 1968.

Franklin W. Kern, Charleston, W. Va., for appellant.
Edward I. Eiland, Logan, W.Va.  (Estep, Smith & Eiland, Logan, W. Va., on the brief), for appellee.
Before HAYNSWORTH, Chief Judge, and SOBELOFF and BOREMAN, Circuit judges.
PER CURIAM:


1
In light of the factual suggestions made in the course of this litigation, the case presents an issue of the deprivation of equal protection and due process in violation of the Fourteenth Amendment arising from the West Virginia Code, 23-4-6a(d) (1966), the silicosis provisions of that State's Workmen's Compensation Act.  This is made to appear from a now undisputed history of the processing of seemingly identical claims with wholly irreconcilable results.  The circumstances call for the resolution of the issue by a three-judge district court.  The court may on application afford the parties an opportunity for further development of the record.


2
The order of dismissal is vacated and the case remanded with directions to the District Judge to take appropriate steps for the convening of a three-judge district court.